Citation Nr: 0827144	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-35 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right eye disability.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1981 until August 
1981 and from October 1982 until June 2005, including service 
in the Global War on Terrorism.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

A scotoma of the right eye was likely incurred in or 
aggravated by service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a scotoma 
of the right eye condition have been approximated. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The Merits of the Claim

The veteran seeks service connection for a right eye 
condition.  Specifically, the veteran contends he was in a 
motor vehicle accident during service after which he began 
having decreased visual acuity and a blind spot of his right 
eye.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. § 3.303(c). In the absence 
of a superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia and hyperopia, even if visual acuity decreased in 
service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9. Accordingly, such a 
disorder cannot be service-connected, absent evidence of 
aggravation by a superimposed disease or injury. See Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

The veteran underwent VA examinations in March 2006 and 
February 2008 to assess whether he had a current disability.  
The March 2006 VA examination concluded with a diagnosis of 
healed left upper lid laceration without significant effects 
and myopia, astigmatism and presbyopia.  The February 2008 VA 
examination concluded with a diagnosis of myopic presbyopia, 
which was a refractive error unrelated to the injury.  
Significantly, neither examination found any evidence of a 
scotoma or loss of visual field of the right eye.  Although 
the veteran sustained an injury to the eye during service as 
the February 2008 VA examiner indicated the myopic presbyopia 
was unrelated to the injury it is a refractive errors which 
is a developmental defect and not disease or injury within 
the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9.  

Although the VA examinations did not find any significant 
right eye condition, the Board recognizes that the Court 
recently held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  In 
this regard, the veteran submitted private medical records 
that reflect the veteran was diagnosed with a scotoma in 
April 2006 and April 2007.  A scotoma is defined as an area 
of lost or depressed vision within the visual field, 
surrounded by an area of less depressed or normal vision.  
See Dorland's Illustrated Medical Dictionary 1671 (30th ed. 
2003).  As such, the veteran has a current disability and the 
remaining question is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records confirm the veteran was injured in a 
July 1986 motor vehicle accident in which he sustained 
lacerations of the left eye and complained of decreased 
vision.  The July 1986 hospital record directly after the 
accident noted retinal edema of the right eye.  A July 1986 
report of medical history noted complaints of eye trouble but 
the July 1986 examination described the eyes as normal.  The 
physician did note the history of the motor vehicle accident 
and described a left eyelid laceration and nose bridge 
fracture and described the veteran as recovered.  

Significantly, although subsequent qualification examinations 
in November 1988 May 1995, and April 2000 described the eyes 
as normal, the service records reflect the veteran 
consistently related a history of eye trouble and decreased 
vision of the right eye.  For example, a September 1986 
record noted complaints of decreased and blurry vision, 
particularly on the right side, since the accident.  The 
diagnosis was history of blunt head trauma right exudative 
retinopathy with macular changes.  Another September 1986 
record noted complaints of a right sided intermittent blind 
spot.  Examination reflected the exudates had resolved but 
noted the macular area was dull with circumferential deposits 
which were possibly prechoroidal or preretinal.  There was a 
ring like presentation with direct ophthalmoscopy and the 
vision of the right eye was noted to be variable.  The 
impression was blunt trauma to macula of the right eye.  An 
April 1987 record reflected complaints of photophobia and 
decreased visual acuity of the right eye secondary to trauma 
from an auto accident.  The assessment was refractive error.  
A January 1988 record noted complaints of visual difficulty, 
primarily in the right eye and the veteran described macular 
trauma from a motor vehicle accident.  

Furthermore, later service records noted a central 
abnormality of the right eye and generally related it to the 
accident.  For example, a December 1999 central field 
analysis test noted an abnormality of the right central 
region and a handwritten note indicated it was consistent 
with the optic nerve diagnosis of 1986.  A December 1999 
record noted right eye optic nerve damage secondary to the 
auto accident.  A March 2001 record noted a history of optic 
nerve damage of the right eye secondary to an auto accident 
and noted complaints of decreased visual acuity.  Similarly, 
on an April 2000 report of medical history, the veteran 
complained of eye trouble and the physician noted a blind 
spot status post trauma of the right eye, not considered 
disabling.  The March 2005 single field analysis of the right 
eye demonstrated a deviation in the center and a March 2005 
record concluded with the assessment of right central scotoma 
consistent with the past Humphrey visual field secondary to 
injury.  An undated record noted a complaint of decreased 
visual acuity of the right eye since the accident in July 
1986.  Additionally, the veteran related a history of eye 
disorder and loss of vision on the January 2005 report of 
medical history.  The physician at that time explained the 
veteran had sustained a traumatic expulsion of the left eye 
with decreased visual acuity of both eyes and ocular nerve 
damage of the right eye with blind spot.   

The remaining element is whether there is competent medical 
evidence of a nexus.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the veteran submitted private medical records 
in support of his claim.  An April 2007 statement from the 
private physician noted a diagnosis of central depression 
(scotoma) of the right eye and indicated it was stable.  An 
undated record concluded with the assessment of right central 
depression (scotoma) secondary to car wreck.  An April 2006 
record described a history of a replaced nerve of the right 
eye and a positive blind spot.  The diagnosis was lattice 
with hole (asymptomatic) secondary to injury and right 
retinal tear.  However, none of the private records contain a 
rationale for the opinion that the scotoma is related to the 
inservice accident.

Significantly, the veteran has testified that he had blind 
spot since service.  During the April 2007 RO hearing the 
veteran explained that he began having problems of 
photophobia and a staph infection in the right eye around 
1985.  He also described a blind spot that was documented in 
service and that he continued to treat.  He related that 
after the accident he complained he could not see out of his 
right eye as well and a week later they looked at it and 
informed him he had a staph infection.  He also testified 
that he was told the optic nerve pushed through the back of 
the retina and tore the macula.  He indicated that since then 
he had blank spots where the retina was damaged.  He 
explained his private doctor indicated he had a loss of 
visual field and a blind spot in the center of the visual 
field.  He explained he could not do anything requiring sight 
with the right eye.  

The veteran is competent to testify as to the symptoms he 
experienced, including the presence of blind spots. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the Board finds the 
veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the veteran was mistaken.  In fact, the 
veteran's complaint of blind spots was corroborated by the 
service and private treatment records. See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, but 
such would not materially assist the Board in this 
determination. Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, the veteran has a current 
diagnosis of scotoma, evidence of an inservice accident with 
subsequent treatment for scotoma, and medical evidence 
indicating the accident may have caused the scotoma.  
Furthermore, the veteran has provided competent and credible 
testimony that this condition has persisted since the 
accident and continues to the present day.  Because a state 
of relative equipoise has been reached in this case, the 
benefit of the doubt rule will therefore be applied and 
service connection for scotoma of the right eye will be 
granted. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER

Service connection for scotoma of the right eye disability is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


